Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 16/791,533 which was filed on 2/14/2020 and is a CON of 14/086,751 filed 11/21/2013.  

Response to Amendment
In the response filed 8/31/2022, Applicant amends claims 1, 3-6, 11-16, and 18-20.  Claim 21 was added and no claims have been cancelled.  Accordingly, claims 1-21 stand pending.

Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but are moot in view of new grounds of rejection.
The applicant argues that modifying Yancey to update a target database while receiving transaction at a source database would change a principle of operation of Yancey.  The examiner respectfully disagrees.  Yancey teaches in figure 3 and paragraphs 52-59, upgrading one database while continuing to receive transaction on the another.  Yancey teaches this is down to minimize downtime of the database.  Therefore, modifying Yancey to switch which database is being updated and which database is still receiving transactions would still achieve the intended purpose and not change the principle of operation.  Therefore, the examiner is not persuaded.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 states “identifying one more intermediate…” and “executing one more intermediate…”, however, this appears to be a typo and is being interpreted to mean “one or more”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yancey et al. (US2011/0246419), hereinafter Yancey, in view of Buehne et al. (US2015/0019487), hereinafter Buehne.

Regarding Claim 1:
Yancey teaches:
	One or more non-transitory computer-readable media storing instructions, which when executed by one or more hardware processors (Yancey, figure 2, note processor and memory), cause performance of operations comprising: identifying one or more upgrades to be made to at least one instance of a source database (Yancey, [0008-0009], note cloning the database to perform maintenance procedures and updates means upgrades have been identified); 
while the source database is receiving and executing a set of transactions (Yancey, figure 3, [0052-53], note the source database is still receiving traffic while the data is cloned to the target database):
creating an environment in which to store a clone of the source database (Yancey, figure 3, [0052-53], note creating a target database and copying the source database to the target database to mirror the source which means an environment to store a clone was created); 
cloning the source database to generate a target database in the environment (Yancey, figure 3, [0052-53], note creating a target database and copying the source database to the target database to mirror the source, e.g. cloning the source database to generate a target database);
performing the one or more upgrades, the database continuing to receive and execute the set of transactions (Yancey, figure 3, [0052-0059], note upgrading the source while continually receiving and executing transactions on the target database); 
migrating from using the source database to using the target database at least by (Yancey, figure 3, [0052-0059], note redirecting traffic to the target database):
subsequent to completing the one or more upgrades to the database, executing the set of transactions on the database (Yancey, figure 3, [0052-0059], note once the upgrade is complete, executing the transaction into the source database); and 
performing a switchover operation to configure the database to receive and execute additional transactions received subsequent to said set of transactions (Yancey, figure 3, [0052-0059], note redirecting traffic back to the upgraded database to receive subsequent transactions.  When combined with other references the upgraded database may be the target database).
While Yancey teaches upgrading the databases and receiving transaction during the upgrade, Yancey doesn’t specifically teach that the upgrades are performed on the target database while receiving transactions on the source, however, Buehne is in the same field of endeavor, database management , and Buehne teaches:
while the source database is receiving and executing a set of transactions (Buehne, figure 5, [0002, 0018-0019], note the source database is still receiving traffic while the migration/upgrade is being performed; note Buehne teaches the target database being newer and more advanced and therefore when combined with the teachings of Yancey of receiving and executing database transaction while the other database is being upgraded, the upgrading is interpreted to be a part of the migration process):
creating an environment in which to store a clone of the source database (Buehne, figure 5, [0002, 0018-0019], note a target server system has been created to migrate from the source to); 
cloning the source database to generate a target database in the environment (Buehne, figure 5, [0002, 0018-0019], note migrating the source database to the target);
performing the one or more upgrades to the target database, the source database continuing to receive and execute a set of transactions (Buehne, figure 5, [0002, 0018-0019], note the source continues to receive and execute transaction while the migration process to the target is ongoing; note Buehne teaches the target database being newer and more advanced and therefore when combined with the teachings of Yancey of receiving and executing database transaction while the other database is being upgraded, the upgrading is interpreted to be a part of the migration process); 
migrating from using the source database to using the target database at least by (Buehne, figure 5, [0002, 0018-0019], note redirecting traffic to the target database):
subsequent to completing the one or more upgrades to the target database, executing the set of transactions on the target database (Buehne, figure 5, [0002, 0018-0019, 0021, 0052], note once the upgrade is complete, executing the transaction into the target database); and 
performing a switchover operation to configure the target database to receive and execute additional transactions received subsequent to said set of transactions (Buehne, figure 5, [0002, 0018-0019], note directing traffic back to the upgraded target database to receive subsequent transactions).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Buehne because this would improve the systems efficiency and uptime (Buehne, [0003]).

Regarding Claim 2:
Yancey as modified shows the non-transitory computer-readable media as disclosed above;
Yancey as modified further teaches:
receiving transactions at the source database prior to execution of the switchover operation (Yancey, [0009], note traffic is redirected during the maintenance period, which means the source database was receiving transaction prior to the switchover) (Buehne, figure 5, [0002, 0018-0019], note the source database is still receiving traffic while the migration/upgrade is being performed; note Buehne teaches the target database being newer and more advanced and therefore when combined with the teachings of Yancey of receiving and executing database transaction while the other database is being upgraded, the upgrading is interpreted to be a part of the migration process); and 
terminating receipt and execution of transactions at the source database upon execution of the switchover operation (Yancey, figure 3, [0052-0059], note redirecting traffic back to the upgraded database which means the receipt and execution of transactions was terminated for the non-upgraded database.  Upgrading the target or the source while the other receives transactions is merely a design choice and when combined with other references the upgraded database may be the target database and the receipt of transactions would be terminated at the source database) (Buehne, figure 5, [0002, 0018-0019], note directing traffic back to the upgraded target database to receive subsequent transactions).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Buehne because this would improve the systems efficiency and uptime (Buehne, [0003]).

Claim 16 discloses substantially the same limitations as claim 1 respectively, except claim 16 is directed to a system with a processor (Yancey, figure 2, note processor and memory) while claim 1 is directed to a non-transitory computer-readable media. Therefore claim 16 is rejected under the same rationale set forth for claim 1.

Claim 17 discloses substantially the same limitations as claim 2 respectively, except claim 17 is directed to a system with a processor (Yancey, figure 2, note processor and memory) while claim 2 is directed to a non-transitory computer-readable media. Therefore claim 17 is rejected under the same rationale set forth for claim 2.

Claim Rejections - 35 USC § 103

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yancey in view of Buehne and Mesika et al. (US2014/0337282), hereinafter Mesika.

Regarding Claim 3:
Yancey as modified shows the non-transitory computer-readable media as disclosed above;
While Yancey as modified teaches upgrading databases, Yancey as modified doesn’t specifically teach wherein performing the one or more upgrades to the target database comprises identifying heterogeneities among instances of the target database, the identified heterogeneous instances including: a first database instance in the target database having a first version of a set attributes; and a second database instance in the target database having a second version of the set of attributes, the first version of the set of attributes being different from the second version of the set of attributes; However, Mesika is in the same field of endeavor, database management, and Mesika teaches:
wherein performing the one or more upgrades to the target database comprises identifying heterogeneities among instances of the target database, the identified heterogeneous instances including: a first database instance in the target database having a first version of a set attributes (Mesika, [0014-0018, 0031], note identifying multiple different database environments with versions for their attributes; note that different group of databases may have had upgrade scripts previous installed, e.g. different versions from the first versions); and 
a second database instance in the target database having a second version of the set of attributes, the first version of the set of attributes being different from the second version of the set of attributes (Mesika, [0014-0018, 0031], note identifying multiple different database environments with versions for their attributes; note that different group of databases may have had upgrade scripts previous installed, e.g. different versions from the first versions).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of because this would improve the systems reliability (Mesika, [0004]).

Regarding Claim 4:
Yancey as modified shows the non-transitory computer-readable media as disclosed above;
Yancey as modified further teaches:
identifying one more intermediate upgrades to be applied to at least one of the first database instance and the second database instance, the one or more intermediate upgrades arranged in a particular order used for successful execution of the one or more intermediate upgrades (Mesika, figure 5 and 6, [0014-0018, 0031], note identifying upgrades for the first and second groups both arranged in an order); and 
executing the one more intermediate upgrades on one or both of the first database instance and the second database instance to generate a third version of the set of attributes for both the first database instance and the second database instance (Mesika, figure 5 and 6, [0014-0018, 0031], note running upgrade scripts to transition database features to a common third version of the set of attributes).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of because this would improve the systems reliability (Mesika, [0004]).

Claim Rejections - 35 USC § 103

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yancey in view of Mesika and Draper et al. (US2012/0137278), hereinafter Draper.

Regarding Claim 5:
Yancey as modified shows the non-transitory computer-readable media as disclosed above;
Yancey as modified further teaches:
executing an upgrade on both the first database instance having the third version of the set of attributes and the second database instance having the third version of the set of attributes (Mesika, figure 5 and 6, [0014-0018, 0031], note running upgrade scripts to transition database features to a common third version of the set of attributes).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of because this would improve the systems reliability (Mesika, [0004]).
While Yancey as modified teaches upgrading a multi-database environment, Yancey as modified doesn’t specifically teach executing an environment-wide upgrade on both the first database instance having the third version of the set of attributes and the second database instance having the third version of the set of attributes.  However, Draper is in the same field of endeavor, database management, and Draper teaches:
executing an environment-wide upgrade on both the first database instance having the third version of the set of attributes and the second database instance having the third version of the set of attributes (Draper, abstract, figure 1, [0020,0022,0024,0028], note a software component may include a database product; note when upgrading, determining product dependencies and intermediate upgrades.  For example, if product Z is a shared prerequisite for product X and product Y, such that if product X needs to be upgraded determining if product Z needs to be upgraded as well and determining what tasks need to be performed to maintain a version of product Z for use with product Y.  When combined with the upgrade processes of Mesika, this would mean that prior to applying the environment-wide upgrade, intermediate upgrades are determined if they are needed, which would synchronize a set of attributes across a first and second database instance so that the upgrade may be installed);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Draper because this would improve the efficiency of upgrades and reduce technical support and labor costs (Draper, [0004-0006, 0036]).

Claim Rejections - 35 USC § 103

Claims 6-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mesika in view of Draper.

Regarding Claim 6:
Mesika teaches:
One or more non-transitory computer-readable media storing instructions, which when executed by one or more hardware processors (Mesika, figure 7, note processor and memory), cause performance of operations comprising: identifying an environment-wide upgrade to be applied to at least one instance of a multi-instance database (Mesika, [0014], note identifying upgrade scripts to be applied to multiple environments, e.g. multi-instance environment wide upgrade); 
using intermediate upgrades to synchronize a set of attributes across a first database instance and a second database instance of the multi- database at least by (Mesika, figure 5 and 6, [0014-0018, 0031], note running upgrade scripts to transition database features to a common third version of the set of attributes):
identifying heterogeneities among instances of the multi-instance database, the identified heterogeneous instances including: a first database instance having a first version of a set of attributes (Mesika, [0014-0018, 0031], note identifying multiple different database environments with versions for their attributes; note that different group of databases may have had upgrade scripts previous installed, e.g. different versions from the first versions); and 
a second database instance having a second version of the set of attributes, the first version of the set of attributes being different from the second version of the set of attributes (Mesika, [0014-0018, 0031], note identifying multiple different database environments with versions for their attributes; note that different group of databases may have had upgrade scripts previous installed, e.g. different versions from the first versions); 
identifying one or more intermediate upgrades to be applied to at least one of the first database instance and the second database instance (Mesika, figure 5 and 6, [0014-0018, 0031], note identifying upgrades for the first and second groups both arranged in an order);
executing the one or more intermediate upgrades on one or both the first database instance and the second database instance to generate a third version of the set of attributes for both the first database instance and the second database instance (Mesika, figure 5 and 6, [0014-0018, 0031], note running upgrade scripts to transition database features to a common third version of the set of attributes); and 
executing the upgrade on at least the first database instance having the third version of the set of attributes and the second database instance having the third version of the set of attributes (Mesika, figure 5 and 6, [0014-0018, 0031], note running upgrade scripts to transition database features to a common third version of the set of attributes).
While Mesika teaches database upgrades for a multi-database environment, Mesika doesn’t specifically teach prior to applying the environment-wide upgrade to the at least one instance of the multi-instance database, using intermediate upgrades to synchronize a set of attributes across a first database instance and a second database instance of the multi- database; executing the environment-wide upgrade on at least the first database instance having the third version of the set of attributes and the second database instance having the third version of the set of attributes.  However, Draper is in the same field of endeavor, database management, and Draper teaches:
prior to applying the environment-wide upgrade to the at least one instance of the multi-instance database, using intermediate upgrades to synchronize a set of attributes across a first database instance and a second database instance (Draper, abstract, figure 1, [0020,0022,0024,0028], note a software component may include a database product; note when upgrading, determining product dependencies and intermediate upgrades.  For example, if product Z is a shared prerequisite for product X and product Y, such that if product X needs to be upgraded determining if product Z needs to be upgraded as well and determining what tasks need to be performed to maintain a version of product Z for use with product Y.  When combined with the upgrade processes of Mesika, this would mean that prior to applying the environment-wide upgrade, intermediate upgrades are determined if they are needed, which would synchronize a set of attributes across a first and second database instance so that the upgrade may be installed);
identifying one or more intermediate upgrades to be applied to at least one of the first database instance and the second database instance (Draper, abstract, figure 1, [0020,0022,0024,0028], note a software component may include a database product; note when upgrading, determining product dependencies and intermediate upgrades.  For example, if product Z is a shared prerequisite for product X and product Y, such that if product X needs to be upgraded determining if product Z needs to be upgraded as well and determining what tasks need to be performed to maintain a version of product Z for use with product Y.  When combined with the upgrade processes of Mesika this would be for the database instances upgrades);
executing the one or more intermediate upgrades on one or both the first database instance and the second database instance to generate a third version of the set of attributes for both the first database instance and the second database instance (Draper, abstract, figure 1, [0020,0022,0024,0028], note a software component may include a database product; note when upgrading, determining product dependencies and intermediate upgrades to generate a third version of the set of attributes.  For example, if product Z is a shared prerequisite for product X and product Y, such that if product X needs to be upgraded determining if product Z needs to be upgraded as well and determining what tasks need to be performed to maintain a version of product Z for use with product Y.  When combined with the upgrade processes of Mesika this would be for the database instances upgrades);
executing the environment-wide upgrade on at least the first database instance having the third version of the set of attributes and the second database instance having the third version of the set of attributes (Draper, abstract, figure 1, [0020,0022,0024,0028], note a software component may include a database product; note when upgrading, determining product dependencies and intermediate upgrades.  For example, if product Z is a shared prerequisite for product X and product Y, such that if product X needs to be upgraded determining if product Z needs to be upgraded as well and determining what tasks need to be performed to maintain a version of product Z for use with product Y.  When combined with the upgrade processes of Mesika, this would mean that prior to applying the environment-wide upgrade, intermediate upgrades are determined if they are needed, which would synchronize a set of attributes across a first and second database instance so that the upgrade may be installed);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Draper because this would improve the efficiency of upgrades and reduce technical support and labor costs (Draper, [0004-0006, 0036]).

Regarding Claim 7:
Mesika as modified shows the non-transitory computer-readable media as disclosed above;
Mesika as modified further teaches:
wherein the set of attributes includes one or more of a database version, a communications listener version, or a connected application level (Mesika, figures 3, 5 and 6, [0014-0018, 0031], note the attributes include version or application level).

Regarding Claim 8:
Mesika as modified shows the non-transitory computer-readable media as disclosed above;
Mesika as modified further teaches:
wherein the set of attributes includes one or more of a database version, a patchset, or a patch level (Mesika, figures 3, 5 and 6, [0014-0018, 0031], note the attributes include version, patchset, or patch level).

Regarding Claim 9:
Mesika as modified shows the non-transitory computer-readable media as disclosed above;
Mesika as modified further teaches:
wherein the set of attributes includes a database installation configuration (Mesika, figures 3, 5 and 6, [0014-0018, 0031], note the attributes include database version).

Regarding Claim 10:
Mesika as modified shows the non-transitory computer-readable media as disclosed above;
Mesika as modified further teaches:
wherein the set of attributes includes one or more of a database file layout or a database layout (Mesika, figures 3, 5 and 6, [0014-0018, 0023, 0031], note the attributes include the structure of the database).

Regarding Claim 11:
Mesika as modified shows the non-transitory computer-readable media as disclosed above;
Mesika as modified further teaches:
wherein identifying heterogeneities among instances of the database further includes identifying a third database instance that includes the environment-wide upgrade (Mesika, [0014-0018, 0031], note identifying multiple different database environments with versions for their attributes; note that different group of databases may have had upgrade scripts previous installed, e.g. different versions from the first versions; note that this is for a plurality of groups which may include a third).

Regarding Claim 12:
Mesika as modified shows the non-transitory computer-readable media as disclosed above;
Mesika as modified further teaches:
excluding the third database instance from the execution of the one or more intermediate upgrades and the execution of the environment-wide upgrade (Mesika, figures 5 and 6, [0014-0018, 0031], note that if the script has already been installed it is skipped, which would exclude a third group from execution of the intermediate upgrades if it already has the upgrades installed).

Regarding Claim 13:
Mesika as modified shows the non-transitory computer-readable media as disclosed above;
Mesika as modified further teaches:
identifying an interdependency between the first database instance and the second database instance (Draper, abstract, figure 1, [0020, 0022, 0024, 0028-0029], note a software component may include, but not limited to, an operating system, a software product, and a database product. Note determining if product Z is a shared prerequisite for product X and product Y, such that if product X needs to be upgrade determining if product Z needs to be upgraded as well and determining what tasks need to be performed to maintain a version of product Z for use with product Y.  When combined with the previous reference this would be for the database upgrades as taught by Mesika); and 
based on the identified interdependency, executing a first intermediate upgrade of the one or more intermediate upgrades on the first database instance before executing a second intermediate upgrade of the one or more intermediate upgrades on the second database instance (Draper, abstract, figure 1, [0020, 0022, 0024, 0028-0029, 0035], note a software component may include, but not limited to, an operating system, a software product, and a database product. Note determining if product Z is a shared prerequisite for product X and product Y, such that if product X needs to be upgrade determining if product Z needs to be upgraded as well and determining what tasks need to be performed to maintain a version of product Z for use with product Y.  When combined with the previous reference this would be for the database upgrades and order as taught by Mesika).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Draper because this would improve the efficiency of upgrades and reduce technical support and labor costs (Draper, [0004-0006, 0036]).

Regarding Claim 14:
Mesika as modified shows the non-transitory computer-readable media as disclosed above;
Mesika as modified further teaches:
wherein executing the one or more intermediate upgrades on one or both of the first database instance and the second database instance comprises executing at least one intermediate upgrade, among the one or more intermediate upgrades, in parallel on the first database instance and the second database instance (Mesika, [0014-0018], note the upgrades may be run in parallel which may result in the scripts being installed out of order).

Claim 18 discloses substantially the same limitations as claim 6 respectively, except claim 18 is directed to a method while claim 6 is directed to a non-transitory computer-readable media. Therefore claim 18 is rejected under the same rationale set forth for claim 6.

Claim 19 discloses substantially the same limitations as claims 11 and 12 respectively, except claim 19 is directed to a method while claims 11 and 12 are directed to a non-transitory computer-readable media. Therefore claim 19 is rejected under the same rationale set forth for claims 11 and 12.

Claim 20 discloses substantially the same limitations as claim 13 respectively, except claim 20 is directed to a method while claim 13 is directed to a non-transitory computer-readable media. Therefore claim 20 is rejected under the same rationale set forth for claim 13.

Claim Rejections - 35 USC § 103

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mesika in view of Draper, Yancey and Nosseir et al. (US2006/0048137), hereinafter Nosseir.

Regarding Claim 15:
Mesika as modified shows the non-transitory computer-readable media as disclosed above;
Mesika as modified further teaches:
executing the one or more intermediate upgrades and the environment-wide upgrade on the first database instance and the second database instance of the upgrade environment (Mesika, figure 5 and 6, [0014-0018, 0031], note running upgrade scripts to transition database features to a common third version of the set of attributes) (Draper, abstract, figure 1, [0020,0022,0024,0028], note a software component may include a database product; note when upgrading, determining product dependencies and intermediate upgrades.  For example, if product Z is a shared prerequisite for product X and product Y, such that if product X needs to be upgraded determining if product Z needs to be upgraded as well and determining what tasks need to be performed to maintain a version of product Z for use with product Y.  When combined with the upgrade processes of Mesika, this would mean that prior to applying the environment-wide upgrade, intermediate upgrades are determined if they are needed, which would synchronize a set of attributes across a first and second database instance so that the upgrade may be installed);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Draper because this would improve the efficiency of upgrades and reduce technical support and labor costs (Draper, [0004-0006, 0036]).
While Mesika as modified teaches upgraded databases, Mesika as modified doesn’t specifically teach before executing the one or more intermediate upgrades, cloning the first database instance and the second database instance to an upgrade environment; and executing the one or more intermediate upgrades and the environment-wide upgrade on the cloned first database instance and the cloned second database instance of the upgrade environment; However, Yancy is in the same field of endeavor, database management, and Yancey teaches:
before executing the one or more intermediate upgrades, cloning the first database instance and the second database instance to an upgrade environment (Yancey, figure 3, [0052-53], note creating a target database and copying the source database to the target database to mirror the source, e.g. cloning the source database to generate a target database); and 
executing the one or more intermediate upgrades and the environment-wide upgrade on the cloned first database instance and the cloned second database instance of the upgrade environment (Yancey, figure 3, [0052-53], note creating a target database and copying the source database to the target database to mirror the source, e.g. cloning the source database to generate a target database.  When combined with the previous references this would include the intermediate upgrades as taught by Mesika and Draper).
While Mesika as modified teaches cloning the database for upgrades, Mesika as modified doesn’t specifically teach that the upgrades are performed on the cloned database, however, Nosseir is in the same field of endeavor, database management , and Nosseir teaches:
executing the one or more intermediate upgrades and the environment-wide upgrade on the cloned first database instance and the cloned second database instance of the upgrade environment (Nosseir, [0037], note cloning a database and applying updates to the cloned instance.  When combined with the previous references, this would be for the upgrades as taught by Yancey).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Nosseir because this would improve the reliability of the system (Nosseir, [0012]).

Claim Rejections - 35 USC § 103

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yancey in view of Buehne and FUH et al. (US2013/0159353), hereinafter Fuh.

Regarding Claim 21:
Yancey as modified shows the non-transitory computer-readable media as disclosed above;
Yancey as modified further teaches:
subsequent to completing the one or more upgrades to the target database, testing the target database (Buehne, [0040], note services, such as migration and upgrading services, may be tested).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Buehne because this would improve the systems efficiency and uptime (Buehne, [0003]).
While Yancey as modified teaches testing, Yancey as modified doesn’t specifically teach capturing a representative workload of the source database; and subsequent to completing the one or more upgrades to the target database, testing the target database with the representative workload of the source database.  However, Fuh is in the same field of endeavor, database management, and Fuh teaches:
prior to cloning the source database, capturing a representative workload of the source database (Fuh, figure 6, [0075-0079], note workload capturing module to capture the source database workload prior to creating the cloned target database); and 
subsequent to completing the one or more upgrades to the target database, testing the target database with the representative workload of the source database (Fuh, figure 6, [0075-0079], note testing the workload on the cloned target database.  When combined with the previous references this would be for the cloned upgraded database as taught by Yancey and Buehne).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Fuh because this would improve the systems testing methodologies and system reliabilities (Fuh, [0005]).
	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        11/28/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152